 Case 2:20-cv-03789-CBM-MAA Document 1 Filed 04/24/20 Page 1 of 37 Page ID #:1



 1
      GERAGOS & GERAGOS
 2           A PROFESSIONAL CORPORATION
                     LAWYERS
 3            HISTORIC ENGINE CO. NO. 28
              644 South Figueroa Street
          Los Angeles, California 90017-3411
 4            Telephone (213) 625-3900
               Facsimile (213) 232-3255

 5
               Geragos@Geragos.com

      MARK J. GERAGOS                 (SBN: 108325)
 6    mark@geragos.com
      BEN J. MEISELAS                  (SBN: 277412)
 7    ben@geragos.com
      MATTHEW M. HOESLY                (SBN: 289593)
 8    mhoesly@geragos.com
 9    DHILLON LAW GROUP INC.
      177 Post Street, Suite 700
10    San Francisco, California 94108
      Telephone: (415) 433-1700
11    Facsimile: (415) 520-6593
      HARMEET K. DHILLON (SBN: 207873)
12    harmeet@dhillonlaw.com
      MARK P. MEUSER               (SBN: 231335)
13    mmeuser@dhillonlaw.com
      NITOJ P. SINGH                 (SBN: 265005)
14    nsingh@dhillonlaw.com
15    Attorneys for Plaintiffs
16
                              UNITED STATES DISTRICT COURT
17
                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
18
                                          WESTERN DIVISION
19
20    GONDOLA ADVENTURES, INC., a                      CASE NO.: 2:20-cv-3789
      California Corporation; HERNANDEZ
21    PRODUCTIONS, INC., a California                  COMPLAINT FOR DECLARATORY
22    Corporation; KING’S PET                          RELIEF, INJUNCTIVE RELIEF AND
      GROOMING, INC., a California                     DAMAGES
23    Corporation dba KING’s MOBILE PET
24    SPA; SOL DE MEXICO, INC., a
      California Corporation dba CIELITO
25    LINDO RESTAURANT; WILDFIRE
26    INC., a California Corporation dba
      WILDFIRE LIGHTING; YBANZ
27    GONZALEZ INC., a California
      Corporation dba LA SIRENITA;                     JURY TRIAL DEMANDED
28
 Case 2:20-cv-03789-CBM-MAA Document 1 Filed 04/24/20 Page 2 of 37 Page ID #:2



 1    YREKA FOOD ENTERPRISES, LLC,
 2    a limited liability company;

 3                           Plaintiffs,
 4
                                    vs.
 5
      GAVIN NEWSOM, in his official
 6    capacity as Governor of California;
 7    XAVIER BECERRA, in his official
      capacity as the Attorney General of
 8    California; SONIA Y. ANGELL, MD,
 9    MPH, in her official capacity as the
      Director and State Public Health Officer;
10    ERIC GARCETTI, in his official
11    capacity as Mayor of Los Angeles;
      BARBARA FERRER, in her official
12    capacity as the Los Angeles County
13    Director and Public Health Officer;
      ALEX VILLANUEVA, in his official
14    capacity as the Los Angeles County
15    Sheriff; HILDA SOLIS, in her official
      capacity as a Los Angeles County
16    Supervisor; MARK RIDLEY-
17    THOMAS, in his official capacity as a
      Los Angeles County Supervisor;
18    SHEILA KUEHL, in her official
19    capacity as a Los Angeles County
      Supervisor; JANICE HAHN, in her
20    official capacity as a Los Angeles County
21    Supervisor; KATHRYN BARGER, in
      her official capacity as a Los Angeles
22    County Supervisor; DR. ROBERT
23    LEVIN, in his official capacity as the
      Ventura County Director and Public
24    Health Officer; WILLIAM AYUB, in
25    his official public capacity as the Ventura
      County Sheriff; STEVE BENNETT, in
26
      his official capacity as a Ventura County
27    Supervisor; LINDA PARKS, in her
      official capacity as a Ventura County
28
      Supervisor; KELLY LONG, in her
                                              -2-
 Case 2:20-cv-03789-CBM-MAA Document 1 Filed 04/24/20 Page 3 of 37 Page ID #:3



 1    official capacity as a Ventura County
 2    Supervisor; BOB HUBER, in his official
      capacity as a Ventura County Supervisor;
 3    JOHN ZARAGOZA, in his official
 4    capacity as a Ventura County Supervisor;
      DR. NICHOLE QUICK, in her official
 5    capacity as the Orange County Director
 6    and Public Health Officer; DON
      BARNES, in his official capacity as the
 7    Orange County Sheriff; MICHELLE
 8    STEEL, in her official capacity as an
      Orange County Supervisor; ANDREW
 9    DO, in his official capacity as an Orange
10    County Supervisor; DONALD
      WAGNER, in his official capacity as an
11    Orange County Supervisor; DOUG
12    CHAFFE, in his official capacity as an
      Orange County Supervisor; LISA
13    BARTLETT, in her official capacity as
14    an Orange County Supervisor;
      CAMERON KAISER, in his official
15    capacity as the Riverside County Public
16    Health Officer; CHAD BIANCO, in his
      official capacity as a Riverside County
17    Sheriff; KEVIN JEFFRIES, in his
18    official capacity as a Riverside County
      Supervisor; KAREN SPIEGEL, in her
19    official capacity as a Riverside County
20    Supervisor; CHUCK WASHINGTON,
      in his official capacity as a Riverside
21    County Supervisor; V. MANUEL
22    PEREZ, in his official capacity as a
      Riverside County Supervisor; and JEFF
23    HEWITT, in his official capacity as a
24    Riverside County Supervisor,
25          Defendants.
26
            NOW COME the above-named plaintiffs Gondola Adventures, Inc., Hernandez
27
      Productions, Inc., King’s Pet Grooming, Inc., Sol De Mexico, Inc., Wildfire Inc., Ybanz
28
                                              -3-
 Case 2:20-cv-03789-CBM-MAA Document 1 Filed 04/24/20 Page 4 of 37 Page ID #:4



 1
      Gonzalez Inc. and Yreka Food Enterprises, LLC (hereafter collectively referred to as
 2
      “Plaintiffs”), by and through their attorneys of record, Geragos & Geragos, APC and
 3
      Dhillon Law Group Inc., as and for claims against the above-named Defendants Gavin
 4
      Newsom, in his official capacity as Governor of California; Xavier Becerra, in his official
 5
      capacity as Attorney General of California; Sonia Y. Angell, MD, MPH, in her official
 6
      capacity as the Director and State Public Health Officer; Eric Garcetti, in his official
 7
      capacity as Mayor of Los Angeles; Barbara Ferrer, in her official capacity as the Los
 8
      Angeles County Director and Public Health Officer; Alex Villanueva, in his official
 9
      capacity as the Los Angeles County Sheriff; Hilda Solis, in her official capacity as a Los
10
      Angeles County Supervisor; Mark Ridley-Thomas, in his official capacity as a Los
11
      Angeles County Supervisor; Sheila Kuehl, in her official capacity as a Los Angeles
12
      County Supervisor; Janice Hahn, in her official capacity as a Los Angeles County
13
      Supervisor; Kathryn Barger, in her official capacity as a Los Angeles County Supervisor;
14
      Dr. Robert Levin, in his official capacity as the Ventura County Director and Public Health
15
      Officer; William Ayub, in his official public capacity as the Ventura County Sheriff; Steve
16
      Bennett, in his official capacity as a Ventura County Supervisor; Linda Parks, in her
17
      official capacity as a Ventura County Supervisor; Kelly Long, in her official capacity as a
18
      Ventura County Supervisor; Bob Huber, in his official capacity as a Ventura County
19
      Supervisor; John Zaragoza, in his official capacity as a Ventura County Supervisor; Dr.
20
      Nichole Quick, in her official capacity as the Orange County Director and Public Health
21
      Officer; Don Barnes, in his official capacity as the Orange County Sheriff; Michelle Steel,
22
      in her official capacity as an Orange County Supervisor; Andrew Do, in his official
23
      capacity as an Orange County Supervisor; Donald Wagner, in his official capacity as an
24
      Orange County Supervisor; Doug Chaffee, in his official capacity as an Orange County
25
      Supervisor; Lisa Bartlett, in her official capacity as an Orange County Supervisor;
26
      Cameron Kaiser, in his official capacity as the Riverside County Public Health Officer;
27
      Chad Bianco, in his official capacity as a Riverside County Sheriff; Kevin Jeffries, in his
28
                                                -4-
 Case 2:20-cv-03789-CBM-MAA Document 1 Filed 04/24/20 Page 5 of 37 Page ID #:5



 1
      official capacity as a Riverside County Supervisor; Karen Spiegel, in her official capacity
 2
      as a Riverside County Supervisor; Chuck Washington, in his official capacity as a
 3
      Riverside County Supervisor; V. Manuel Perez, in his official capacity as a Riverside
 4
      County Supervisor; and Jeff Hewitt, in his official capacity as a Riverside County
 5
      Supervisor, (hereafter collectively referred to as “Defendants”) allege as follows in this
 6
      Complaint:
 7
                                              INTRODUCTION
 8
             1.     In the wake of the novel coronavirus, the State of California hastily instituted
 9
      a series of state and county-wide orders (the “Orders”) to stem the spread of COVID-19. As
10
      well-intentioned as these Orders are with respect to the general public’s health, safety and
11
      welfare, they have come at a steep price with respect to the complete and utter restraint on
12
      Californians’ civil rights and liberties. This mass action challenges the constitutionality of
13
      Defendants’ Orders to curb Plaintiffs’ civil rights and liberties by ordering draconian
14
      “shelter-in-place” orders and effectively shuttering so-called “Non-Essential” businesses all
15
      across the State of California.
16
             2.     If allowed to stand, Defendants’ Orders will not only continue to violate
17
      Plaintiffs’ rights under both the California and U.S. Constitutions, but will continue to
18
      inflict massive and widespread economic damage to Plaintiffs—all while unconstitutionally
19
      placing the burden of Defendants’ respective Orders on the backs of both small and large
20
      “Non-Essential” businesses—such as those of Plaintiffs—who have already been
21
      financially crippled, forced to shut their doors for business and to conduct mass layoffs.
22
      Indeed, some of these Plaintiffs’ “Non-Essential” businesses might never financially
23
      recover as a result of Defendants’ Orders and may end up entirely out of business. The
24
      stakes for immediate relief from this Court for Plaintiffs could not be higher.
25
             3.     Accordingly,        Plaintiffs   bring   this   mass   action   challenging   the
26
      Constitutionality of Defendants’ Orders, which have deprived them of numerous rights and
27
      liberties under both the U.S. and California Constitutions. In doing so, Plaintiffs seek: (1)
28
                                                     -5-
 Case 2:20-cv-03789-CBM-MAA Document 1 Filed 04/24/20 Page 6 of 37 Page ID #:6



 1
      equitable and injunctive relief to enjoin the enforcement of Defendants’ Orders; (2)
 2
      declaratory relief from this Court in declaring that Defendants’ Orders violate Plaintiff’s
 3
      civil rights under: (a) 42 U.S.C. Section 1983 of the Federal Civil Rights Act (“Section
 4
      1983”), (b) the Due Process and (c) Equal Protection Clauses of the 5th and 14th
 5
      Amendments, and (d) Article 1 Sections 1, 7 and 19 of the California Constitution; (3)
 6
      attorney’s fees and costs for the work done by Plaintiffs’ counsel in connection with this
 7
      lawsuit in an amount according to proof; and (4) for such other and further relief as the
 8
      Court deems just and appropriate.
 9
                              JURISDICTION, VENUE, AND RELIEF
10
             4.     This action arises under 42 U.S.C. § 1983 in relation to Defendants’
11
      deprivation of Plaintiffs’ constitutional rights to due process and equal protection rights
12    under the Fifth and Fourteenth Amendments to the U.S. Constitution. Accordingly, this
13    Court has federal question jurisdiction under 28 U.S.C. §§ 1331 and 1343. This Court has
14    authority to award the requested declaratory relief under 28 U.S.C. § 2201; the requested
15    injunctive relief and damages under 28 U.S.C. § 1343(a); and attorneys’ fees and costs
16    under 42 U.S.C. § 1988.
17           5.     The Central District of California is the appropriate venue for this action
18    pursuant to 28 U.S.C. §§ 1391(b)(1) and (2) because it is the District in which Defendants

19    either maintain offices or do substantial official government work in, exercise their

20    authority in their official capacities, and will continue to enforce the Orders; and it is the

21    District in which substantially all of the events giving rise to the claims occurred.

22                                              PARTIES

23           6.     Plaintiff Gondola Adventures, Inc., at all relevant times, is and was a

24    California Corporation organized and authorized to do business and doing business in the

25    State of California. Located in Newport Beach, California (Orange County), Gondola

26    Adventures operates a gondola service throughout Newport Beach’s canals and waterways

27    that employed upwards of forty (40) employees, all of whom have all been laid off since

28    Governor Newsom and the County of Orange instituted their respective “shut-down” orders,

                                                  -6-
 Case 2:20-cv-03789-CBM-MAA Document 1 Filed 04/24/20 Page 7 of 37 Page ID #:7



 1
      despite the fact that Gondola Adventures could have safely operated their business within
 2
      the CDC’s recommended social distancing guidelines.
 3
            7.     Plaintiff Hernandez Productions, Inc., at all relevant times, is and was a
 4
      California Corporation organized and authorized to do business and doing business in the
 5
      State of California. Located in South El Monte, California (Los Angeles County),
 6
      Hernandez Productions is an entertainment business that employed upwards of thirty-five
 7
      (35) employees, all of whom have all been laid off since Governor Newsom and the County
 8
      of Los Angeles instituted their respective “shut-down” orders, despite the fact that
 9
      Hernandez Productions could have safely operated their business within the CDC’s
10
      recommended social distancing guidelines.
11
            8.     Plaintiff King’s Pet Grooming, Inc. dba King’s Mobile Pet Spa, at all relevant
12
      times, is and was a California Corporation organized and authorized to do business and
13
      doing business in the State of California. Located in Burbank, California and largely
14
      operating in Los Angeles and Ventura counties, King’s Mobile Pet Spa has owned,
15
      operated, and/or managed a mobile pet grooming business since 2017, employing around
16
      seven (7) employees, most of whom have been laid off since Governor Newsom, Mayor
17
      Garcetti and the County of Los Angeles instituted their respective “shut-down” orders,
18
      despite the fact that the business could have safely operated within the CDC’s
19
      recommended social distancing guidelines and other health related guidelines.
20
            9.     Plaintiff Sol De Mexico, Inc. dba Cielito Lindo Restaurant, at all relevant
21
      times, is and was a California Corporation organized and authorized to do business and
22
      doing business in the State of California. Located in South El Monte, California (Los
23
      Angeles County), Sol De Mexico has owned, operated, and/or managed a Mexican
24
      Restaurant since 1986 and employed upwards of fifty (50) employees, most of whom have
25
      all been laid off since Governor Newsom and the County of Los Angeles instituted their
26
      respective “shut-down” orders, despite the fact that Sol De Mexico could have safely
27
      operated their business within the CDC’s recommended social distancing guidelines.
28
                                               -7-
 Case 2:20-cv-03789-CBM-MAA Document 1 Filed 04/24/20 Page 8 of 37 Page ID #:8



 1
      Although Sol De Mexico attempted to provide carry-out and delivery services for one (1)
 2
      week, it eventually had to fully close since the business is located in an industrial area that
 3
      has all been shut down due to these same orders.
 4
             10.    Plaintiff Wildfire Inc., dba Wildfire Lighting, at all relevant times, is and was
 5
      a California Corporation organized and authorized to do business and doing business in the
 6
      State of California. Located in Los Angeles County, Wildfire Lighting has been in business
 7
      since 1989 manufacturing special effects lighting equipment for the Hollywood
 8
      entertainment industry. At the time that Wildfire Lighting was declared a “Non-Essential”
 9
      business, it had five (5) full-time employees—two (2) of whom have already been laid off
10
      and one (1) of whom is expected to be laid off by the end of this week. Because of the
11
      nature of Wildfire Lighting’s business, it could easily follow the CDC’s guidelines of social
12
      distancing without being forced to have entirely closed down its business.
13
             11.    Plaintiff Ybanz Gonzalez Inc., dba La Sirenita, at all relevant times, is and
14
      was a California Corporation organized and authorized to do business and doing business in
15
      the State of California. Located in Los Angeles and Ventura Counties, Ybanz Gonzalez
16
      opened its first Mexican Restaurant in 1994 and currently owns, operates, and/or manages
17
      five (5) Mexican Restaurants, three (3) of which have been able to do carryout and two (2)
18
      of which have been closed since Governor Newsom and the County of Ventura instituted
19
      their respective “shut-down” orders, despite the fact that Ybanz Gonzalez could have safely
20
      operated their business within the CDC’s recommended social distancing guidelines.
21
             12.    Plaintiff Yreka Food Enterprises, LLC, at all relevant times, is and was a
22
      limited liability company organized and authorized to do business and doing business in the
23
      State of California. Located throughout Los Angeles, Orange and Riverside Counties,
24
      Yreka Food Enterprises currently owns, operates, and/or manages six (6) Ruby’s Dinner
25
      franchises located in Orange and Los Angeles Counties. Yreka Food Enterprises also owns,
26
      operates, and/or manages one (1) Pronto Café franchise located in Los Angeles County and
27
      three (3) Auntie Anne’s Pretzel Franchises in Los Angeles, Orange, and Riverside Counties.
28
                                                 -8-
 Case 2:20-cv-03789-CBM-MAA Document 1 Filed 04/24/20 Page 9 of 37 Page ID #:9



 1
      It also owns one (1) Charley’s Subs located in Los Angeles County. As a result of being
 2
      deemed a “Non-Essential” business, Yreka Foods Enterprises has had to lay off
 3
      approximately 400 employees among these 11 franchise restaurants in these three counties.
 4
             13.    Defendant Gavin Newsom (“Newsom”) is made a party to this Action in his
 5
      official capacity as the Governor of California. The California Constitution vests the
 6
      “supreme executive power of the State” in the Governor, who “shall see that the law is
 7
      faithfully executed.” Cal. Const. Art. V, § 1. Governor Newsom signed Executive Order N-
 8
      33-20 (the “Executive Order”) on March 17, 2020.
 9
             14.    Defendant Xavier Becerra (“Becerra”) is made a party to this Action in his
10
      official capacity as the Attorney General of California. Under California law, Becerra is the
11
      chief law enforcement officer with supervision over all sheriffs in the State. Cal. Const. Art.
12
      V, § 13.
13
             15.    Defendant Sonia Y. Angell, MD, MPH (“Dr. Angell”) is made a party to this
14
      Action in her official capacity as the Director and State Public Health Officer. Dr. Angell is
15
      sued herein in her official capacity under the rule of Ex Parte Young to challenge the
16
      constitutionality of her office’s list of “Essential Critical Infrastructure Workers” which
17
      was issued by Dr. Angell on March 22, 2020 to complement Newsom’s Executive Order.
18
      See Ex Parte Young, Id.
19
             16.    Defendant Eric Garcetti (“Garcetti”) is made a party to this Action in his
20
      official capacity as the Mayor of Los Angeles in the State of California. Garcetti is sued
21
      herein in his official capacity under the rule of Ex Parte Young to enjoin the enforcement of
22
      his Civil Order, which was instituted by Garcetti on March 15, 2020, which shut down all
23
      “non-essential” businesses. See Ex Parte Young, 209 U.S. 123, 152-154 (1908).
24
             17.    Defendant Barbara Ferrer (“Ferrer”) is made a party to this Action in her
25
      official capacity as the Los Angeles County Director and Public Health Officer. Ferrer
26
      signed the Los Angeles County Order on or about March 17, 2020.
27
             18.    Defendant Alex Villanueva (“Villanueva”) is made a party to this Action in
28
                                                 -9-
Case 2:20-cv-03789-CBM-MAA Document 1 Filed 04/24/20 Page 10 of 37 Page ID #:10



 1
      his official capacity as the Los Angeles County Sheriff. Under California law, Villanueva
 2
      has the responsibility to enforce the Los Angeles County Order in Los Angeles County. See
 3
      Cal. Gov’t. Code § 26601.
 4
             19.    Defendant Hilda Solis (“Solis”) is made a party to this Action in her official
 5
      capacity as a member of the Los Angeles County Board of Supervisors, which exercises
 6
      broad legislative, executive, and quasi-judicial authority under California law, including the
 7
      supervision of the county sheriff and public health officials. See, e.g., Cal. Gov’t. Code §
 8
      25000, et seq.; Cal. Health & Safety Code § 101000.
 9
             20.    Defendant Mark Ridley-Thomas (“Ridley-Thomas”) is made a party to this
10
      Action in his official capacity as a member of the Los Angeles County Board of
11
      Supervisors, which exercises broad legislative, executive, and quasi-judicial authority under
12
      California law, including the supervision of the county sheriff and public health officials.
13
      See, e.g., Cal. Gov’t. Code § 25000, et seq.; Cal. Health & Safety Code § 101000.
14
             21.    Defendant Sheila Kuehl (“Kuehl”) is made a party to this Action in her
15
      official capacity as a member of the Los Angeles County Board of Supervisors, which
16
      exercises broad legislative, executive, and quasi-judicial authority under California law,
17
      including the supervision of the county sheriff and public health officials. See, e.g., Cal.
18
      Gov’t. Code § 25000, et seq.; Cal. Health & Safety Code § 101000.
19
             22.    Defendant Janice Hahn (“Hahn”) is made a party to this Action in her official
20
      capacity as a member of the Los Angeles County Board of Supervisors, which exercises
21
      broad legislative, executive, and quasi-judicial authority under California law, including the
22
      supervision of the county sheriff and public health officials. See, e.g., Cal. Gov’t. Code §
23
      25000, et seq.; Cal. Health & Safety Code § 101000.
24
             23.    Defendant Kathryn Barger (“Barger”) is made a party to this Action in her
25
      official capacity as a member of the Los Angeles County Board of Supervisors, which
26
      exercises broad legislative, executive, and quasi-judicial authority under California law,
27
      including the supervision of the county sheriff and public health officials. See, e.g., Cal.
28
                                                 - 10 -
Case 2:20-cv-03789-CBM-MAA Document 1 Filed 04/24/20 Page 11 of 37 Page ID #:11



 1
      Gov’t. Code § 25000, et seq.; Cal. Health & Safety Code § 101000.
 2
             24.    Defendant Dr. Robert Levin (“Dr. Levin”) is made a party to this Action in
 3
      his official capacity as the Ventura County Director and Public Health Officer. Dr. Levin
 4
      signed the Ventura County Order on or about March 17, 2020.
 5
             25.    Defendant William Ayub (“Ayub”) is made a party to this Action in his
 6
      official public capacity as the Ventura County Sheriff. Under California law, Ayub has the
 7
      responsibility to enforce the Ventura County Order in Ventura County. See Cal. Gov’t.
 8
      Code § 26601.
 9
             26.    Defendant Steve Bennett (“Bennett”) is made a party to this Action in his
10
      official capacity as a member of the Ventura County Board of Supervisors, which exercises
11
      broad legislative, executive, and quasi-judicial authority under California law, including the
12
      supervision of the county sheriff and public health officials. See, e.g., Cal. Gov’t. Code §
13
      25000, et seq.; Cal. Health & Safety Code § 101000.
14
             27.    Defendant Linda Parks (“Parks”) is made a party to this Action in her official
15
      capacity as a member of the Ventura County Board of Supervisors, which exercises broad
16
      legislative, executive, and quasi-judicial authority under California law, including the
17
      supervision of the county sheriff and public health officials. See, e.g., Cal. Gov’t. Code §
18
      25000, et seq.; Cal. Health & Safety Code § 101000.
19
             28.    Defendant Kelly Long (“Long”) is made a party to this Action in her official
20
      capacity as a member of the Ventura County Board of Supervisors, which exercises broad
21
      legislative, executive, and quasi-judicial authority under California law, including the
22
      supervision of the county sheriff and public health officials. See, e.g., Cal. Gov’t. Code §
23
      25000, et seq.; Cal. Health & Safety Code § 101000.
24
             29.    Defendant Bob Huber (“Huber”) is made a party to this Action in his official
25
      capacity as a member of the Ventura County Board of Supervisors, which exercises broad
26
      legislative, executive, and quasi-judicial authority under California law, including the
27
      supervision of the county sheriff and public health officials. See, e.g., Cal. Gov’t. Code §
28
                                                 - 11 -
Case 2:20-cv-03789-CBM-MAA Document 1 Filed 04/24/20 Page 12 of 37 Page ID #:12



 1
      25000, et seq.; Cal. Health & Safety Code § 101000.
 2
             30.    Defendant John Zaragoza (“Zaragoza”) is made a party to this Action in his
 3
      official capacity as a member of the Ventura County Board of Supervisors, which exercises
 4
      broad legislative, executive, and quasi-judicial authority under California law, including the
 5
      supervision of the county sheriff and public health officials. See, e.g., Cal. Gov’t. Code §
 6
      25000, et seq.; Cal. Health & Safety Code § 101000.
 7
             31.    Defendant Dr. Nichole Quick (“Dr. Quick”) is made a party to this Action in
 8
      her official capacity as the Orange County Director and Public Health Officer. Dr. Quick
 9
      signed the Orange County Order on or about March 17, 2020.
10
             32.    Defendant Don Barnes (“Barnes”) is made a party to this Action in his
11
      official public capacity as the Orange County Sheriff. Under California law, Barnes has the
12
      responsibility to enforce the Orange County Order in Orange County. See Cal. Gov’t. Code
13
      § 26601.
14
             33.    Defendant Michelle Steel (“Steel”) is made a party to this Action in her
15
      official capacity as a member of the Orange County Board of Supervisors, which exercises
16
      broad legislative, executive, and quasi-judicial authority under California law, including the
17
      supervision of the county sheriff and public health officials. See, e.g., Cal. Gov’t. Code §
18
      25000, et seq.; Cal. Health & Safety Code § 101000.
19
             34.    Defendant Andrew Do (“Do”) is made a party to this Action in his official
20
      capacity as a member of the Orange County Board of Supervisors, which exercises broad
21
      legislative, executive, and quasi-judicial authority under California law, including the
22
      supervision of the county sheriff and public health officials. See, e.g., Cal. Gov’t. Code §
23
      25000, et seq.; Cal. Health & Safety Code § 101000.
24
             35.    Defendant Donald Wagner (“Wagner”) is made a party to this Action in his
25
      official capacity as a member of the Orange County Board of Supervisors, which exercises
26
      broad legislative, executive, and quasi-judicial authority under California law, including the
27
      supervision of the county sheriff and public health officials. See, e.g., Cal. Gov’t. Code §
28
                                                 - 12 -
Case 2:20-cv-03789-CBM-MAA Document 1 Filed 04/24/20 Page 13 of 37 Page ID #:13



 1
      25000, et seq.; Cal. Health & Safety Code § 101000.
 2
             36.    Defendant Doug Chaffee (“Chaffee”) is made a party to this Action in his
 3
      official capacity as a member of the Orange County Board of Supervisors, which exercises
 4
      broad legislative, executive, and quasi-judicial authority under California law, including the
 5
      supervision of the county sheriff and public health officials. See, e.g., Cal. Gov’t. Code §
 6
      25000, et seq.; Cal. Health & Safety Code § 101000.
 7
             37.    Defendant Lisa Bartlett (“Bartlett”) is made a party to this Action in her
 8
      official capacity as a member of the Orange County Board of Supervisors, which exercises
 9
      broad legislative, executive, and quasi-judicial authority under California law, including the
10
      supervision of the county sheriff and public health officials. See, e.g., Cal. Gov’t. Code §
11
      25000, et seq.; Cal. Health & Safety Code § 101000.
12
             38.    Defendant Cameron Kaiser (“Kaiser”) is made a party to this Action in his
13
      official capacity as the Riverside County Director and Public Health Officer. Kaiser signed
14
      the Riverside County Order on or about March 17, 2020.
15
             39.    Defendant Chad Bianco (“Bianco”) is made a party to this Action in his
16
      official public capacity as the Riverside County Sheriff. Under California law, McMahon
17
      has the responsibility to enforce the Riverside County Order in Riverside County. See Cal.
18
      Gov’t. Code § 26601.
19
             40.    Defendant Kevin Jeffries (“Jeffries”) is made a party to this Action in his
20
      official capacity as a member of the Riverside Board of Supervisors, which exercises broad
21
      legislative, executive, and quasi-judicial authority under California law, including the
22
      supervision of the county sheriff and public health officials. See, e.g., Cal. Gov’t. Code §
23
      25000, et seq.; Cal. Health & Safety Code § 101000.
24
             41.    Defendant Karen Spiegel (“Spiegel”) is made a party to this Action in her
25
      official capacity as a member of the Riverside Board of Supervisors, which exercises broad
26
      legislative, executive, and quasi-judicial authority under California law, including the
27
      supervision of the county sheriff and public health officials. See, e.g., Cal. Gov’t. Code §
28
                                                 - 13 -
Case 2:20-cv-03789-CBM-MAA Document 1 Filed 04/24/20 Page 14 of 37 Page ID #:14



 1
      25000, et seq.; Cal. Health & Safety Code § 101000.
 2
             42.    Defendant Chuck Washington (“Washington”) is made a party to this Action
 3
      in his official capacity as a member of the Riverside Board of Supervisors, which exercises
 4
      broad legislative, executive, and quasi-judicial authority under California law, including the
 5
      supervision of the county sheriff and public health officials. See, e.g., Cal. Gov’t. Code §
 6
      25000, et seq.; Cal. Health & Safety Code § 101000.
 7
             43.    Defendant V. Manuel Perez (“Perez”) is made a party to this Action in his
 8
      official capacity as a member of the Riverside Board of Supervisors, which exercises broad
 9
      legislative, executive, and quasi-judicial authority under California law, including the
10
      supervision of the county sheriff and public health officials. See, e.g., Cal. Gov’t. Code §
11
      25000, et seq.; Cal. Health & Safety Code § 101000.
12
             44.    Defendant Jeff Hewitt (“Hewitt”) is made a party to this Action in his official
13
      capacity as a member of the Riverside Board of Supervisors, which exercises broad
14
      legislative, executive, and quasi-judicial authority under California law, including the
15
      supervision of the county sheriff and public health officials. See, e.g., Cal. Gov’t. Code §
16
      25000, et seq.; Cal. Health & Safety Code § 101000.
17
             45.    As alleged herein, Defendants are responsible for the implementation of
18
      various Executive Order(s) and other Civil Orders (“Orders”) that are in direct violation of
19
      the U.S. and California Constitutions, including but not limited to, 42 U.S.C. Section 1983.
20
      Accordingly, each and every Defendant acted under color of state law with respect to all
21
      acts or omissions herein alleged.
22
                                          FACTUAL ALLEGATIONS
23
             46.    The global COVID-19 pandemic brought on by the Wuhan Coronavirus has
24
      caused catastrophic and unprecedented economic damage across the globe, and with it,
25
      significant loss of life and fundamental changes to both world and national economies, and
26
      in specific, the manner in which businesses are permitted to run, if at all. To be sure, State
27
      and U.S. officials have faced tremendous adversity in planning, coordinating, and at times,
28
                                                 - 14 -
Case 2:20-cv-03789-CBM-MAA Document 1 Filed 04/24/20 Page 15 of 37 Page ID #:15



 1
      executing effective nationwide and statewide policies to protect the general public’s health,
 2
      safety and welfare during this time of crisis. However, these policies, as well-intentioned as
 3
      they may be, have had an unlawful and disparate effect on some people and their businesses
 4
      over other people and their businesses to the point where life, liberty and the pursuit of
 5
      happiness has been ripped away from law-abiding citizens and businesses.
 6
             47.    On or about March 13, 2020, President Donald J. Trump proclaimed a National
 7
      State of Emergency as a result of the threat of the emergence of COVID-19.1
 8           48.    Since the initial outbreak of COVID-19 in the United States in February and
 9    March 2020, the federal government’s projections of the anticipated national death toll
10    related to the virus have decreased substantially, by an order of magnitude. Despite such
11    revisions, Defendants have increasingly restricted—where not outright banned— Plaintiffs’
12    engagement in constitutionally-protected activities.2
13           49.    In this case, and with respect to the State of California, Defendant Newsom
14    issued a “State of Emergency” order on March 4, 2020 in response to the threat of the
15    spread of COVID-19 throughout California’s communities. In so doing, Defendant
16    Newsom subsequently issued Executive Order N-33-20 on March 19, 2020 (“Executive
17    Order”), which, among other things, mandated that “all individuals living in the State of
18    California” were to “stay home or at their place of residence except as needed to maintain
19    continuity of operations of the federal critical infrastructure sectors at outlined at
20    https://www.cisa.gov/identifying-critical-infrastructure-during-covid-19.”
21           50.    Defendant Newsom’s Executive Order went on to acknowledge that the
22    federal government had “identified 16 critical infrastructure sectors3 whose assets, systems,
23
24
      1
       As of the date of this filing, the Proclamation of a National Emergency can be found
      online at: https://www.whitehouse.gov/presidential-actions/proclamation-declaring-
25    national-emergency-concerning-novel-coronavirus-disease-covid-19-outbreak/.
26    2
       See, e.g., https://www.usatoday.com/story/news/investigations/2020/04/09/coronavirus-
      deaths-u-s-could-closer-60-k-new-model-shows/5122467002/
27
28
      3
       Including the: (1) Chemical Sector, (2) Commercial Facilities Sector, (3) Communications
      Sector, (4) Critical Manufacturing Sector, (5) Dams Sector, (6) Defense Industrial Base
                                                 - 15 -
Case 2:20-cv-03789-CBM-MAA Document 1 Filed 04/24/20 Page 16 of 37 Page ID #:16



 1
      and networks, whether physical or virtual, are considered so vital to the United States that
 2
      their incapacitation or destruction would have a debilitating effect on security, economic
 3
      security, public health or safety, or any combination thereof” such that Defendant Newsom
 4
      ordered that “Californians working in these 16 critical infrastructure sectors continue their
 5
      work because of the importance of these sectors to Californians’ health and well-being.”
 6
             51.    Further, Defendant Newsom declared that “this Order is being issued to
 7
      protect the public health of Californians” and that “our goal is simple, we want to bend the
 8
      curve, and disrupt the spread of the virus.” Thereafter, Defendant Newsom directed the
 9
      Office of Emergency Services to “take all necessary steps to ensure compliance with this
10
      Order” and that the “Order shall be enforceable pursuant to California law, including, but
11
      not limited to, Government Code section 86654.”
12
             52.    As a result of the issuance of Defendant Newsom’s Order, California
13
      businesses, such as those of Plaintiffs, which were not part of the 16 “critical infrastructure
14
      sectors” described above, and therefore, were deemed “Non-Essential” businesses, were
15
      effectively ordered, under penalty of fine and imprisonment, to shut down.
16
             53.    Likewise, Defendants Ferrer, Dr. Levin, Dr. Quick and Kaiser issued similar
17
      “stay-in-place” and “shut-down” orders for all “Non-Essential” businesses on or about
18
      March 17, 2020 for the Counties of Los Angeles, Ventura5, Orange and Riverside6,
19
      Sector, (7) Emergency Services Sector, (8) Energy Sector, (9) Financial Services Sector,
20
      (10) Food and Agriculture Sector, (11) Government Facilities Sector, (12) Healthcare and
21    Public Health Sector, (13) Information Technology Sector, (14) Nuclear Reactors Materials,
      and Waste Sector, (15) Transportation Systems Sector, and (16) Water and Wastewater
22    Systems Sector.
23    4
        Which provides that: “Any person who violates any of the provisions of this chapter or
24    who refuses or willfully neglects to obey any lawful order or regulation promulgated or
      issued as provided in this chapter, shall be guilty of a misdemeanor and, upon conviction
25    thereof, shall be punishable by a fine of not to exceed one thousand dollars ($1,000) or by
26    imprisonment for not to exceed six months or by both such fine and imprisonment.”

27    5
       On April 18, 2020, the County of Ventura, through Defendant Dr. Levin, modified its
28    Order to begin allowing some businesses that do not serve the public to operate using no
      more than 10 employees. Since the Order was initially implemented on March 17, 2020,
                                                 - 16 -
Case 2:20-cv-03789-CBM-MAA Document 1 Filed 04/24/20 Page 17 of 37 Page ID #:17



 1
      respectively (“County Orders”). Since the passage of the County Orders, Defendants
 2
      Villanueva, Ayub, Barnes and Bianco (“County Sheriffs”) have sought to vigorously
 3
      enforce them against Plaintiffs and other “Non-Essential” businesses.
 4
                54.   Additionally, on March 22, 2020, Defendant Dr. Angell issued a
 5
      comprehensive directive7 enumerating all of the various types of “Essential Critical
 6
      Infrastructure Workers” that were to “help state, local, tribal and industry partners as they
 7
      work to protect communities, while ensuring continuity of functions critical to public health
 8
      and safety, as well as economic and national security”.
 9
                55.   Taken together, Defendants’ Orders have caused widespread and catastrophic
10
      damage to the California economy through the government-mandated closure of not only
11
      Plaintiffs’ business, but millions of other “Non-Essential” businesses across California. As
12
      a result, Plaintiffs have faced numerous difficulties with respect to their financial
13
      obligations, have been forced to lay off significant numbers of their employees, and face a
14
      very real and a very existential threat to their collective survival and business operations.
15
                56.   For example, Plaintiff Sol De Mexico, which has been in business since 1986,
16
      was forced to lay off over fifty (50) of its employees since Governor Newsom, Mayor
17
      Garcetti and the County of Los Angeles instituted their respective “shut-down” orders,
18
      despite the fact that Sol De Mexico could have safely operated their business within the
19
      CDC’s recommended social distancing guidelines. Although Sol De Mexico attempted to
20
      provide carry-out and delivery services for one (1) week, it eventually had to close since the
21
      business is located in an industrial area that has been shut down due to these same orders.
22
23
      there have only been 416 cases of the coronavirus and only 13 related deaths as of April 18,
24    2020. https://www.latimes.com/california/story/2020-04-19/ventura-county-eases-
      coronavirus-stay-home-order
25
           On April 20, 2020, the County of Riverside, through Defendant Kaiser, modified its
            6
26    Order to begin allowing some “Non-Essential” businesses to open, including outdoor
      activities, albeit with limitations and restrictions.
27    https://nbcpalmsprings.com/2020/04/20/riverside-county-allows-outdoor-activities-to-
      reopen-with-restrictions-including-golf-courses/
28    7
          https://covid19.ca.gov/img/EssentialCriticalInfrastructureWorkers.pdf.
                                                  - 17 -
Case 2:20-cv-03789-CBM-MAA Document 1 Filed 04/24/20 Page 18 of 37 Page ID #:18



 1
      As a result, Sol De Mexico has had to permanently close its doors for the first time since
 2
      1986 and has suffered tremendous financial hardship on account of the shut-down.
 3
             57.      Likewise, Plaintiff King’s Pet Grooming, Inc., which was founded in 2017,
 4
      operates a mobile pet grooming business that was also forced to lay off its groomers and
 5
      administrative staff on account of Governor Newsom, Mayor Garcetti and the County of
 6
      Los Angeles’s respective “shut-down” orders. Despite the fact that the nature of King’s Pet
 7
      Grooming, Inc.’s business is structured in such a way that allows it to comply with the
 8
      CDC’s “social-distancing” guidelines, and despite the fact that King’s is already very
 9
      proactive with health, safety and sanitization practices (since it is AKC certified), it was
10
      ordered to shut down. Moreover, while King’s business type was actually declared
11
      “essential” on March 22, 2020 by Defendant Angell, on April 3, 2020, Defendant Garcetti
12
      publicly announced that “mobile pet groomers are not essential.” As a result, King’s
13
      permanently shut down and has suffered extreme financial hardship as it still has to pay its
14
      overhead costs, such as phones, insurance and fleet operations, for which it recently added
15
      two additional mobile vehicles to its pre-COVID shut-down growing business.
16
             58.      While “Essential” businesses continue to operate, and indeed, turn a profit (if
17
      not historical profits) during this time of crisis, Plaintiffs’ “Non-Essential” businesses have
18
      suffered immeasurably at the hands of government overreach and unconstitutionally
19
      restrictive orders passed and enforced by Defendants which have had immense disparate
20
      impact across every segment or sector of business in California.
21
             59.      Accordingly, Plaintiffs complain against Defendants, and each of them, for
22
      violation of the Federal Civil Rights Act, 42 U.S.C. Section 1983 (“FCRA”), to declare and
23
      enjoin the enforcement of the following orders:
24
                   a. Defendant Newsom’s Executive Order N-33-20 issued on March 19, 2020
25
                      (“Executive Order”);
26
                   b. Defendant Dr. Angell’s designation of “Essential Critical Infrastructure
27
                      Workers” issued on March 22, 2020, which referenced Defendant Newsom’s
28
                                                  - 18 -
Case 2:20-cv-03789-CBM-MAA Document 1 Filed 04/24/20 Page 19 of 37 Page ID #:19



 1
                      Executive Order issued three (3) days prior (part of the “Executive Order”);
 2
                   c. Defendant Garcetti’s “Civil Order” issued on March 15, 2020 for Los
 3
                      Angeles County (“Garcetti Order”);
 4
                   d. Defendants Ferrer, Dr. Levin, Dr. Quick and Kaiser’s Orders issued on or
 5
                      about March 17, 2020 (“County Orders”).
 6
             60.      Plaintiffs have standing to bring Section 1983 claims since they are aggrieved
 7
      in fact businesses that are the subject of enforcement of the overbroad and unconstitutional
 8
      Executive, Garcetti and County Orders (collectively, the “Orders”) which have the effect of
 9
      forcing Plaintiffs—which are a collection of California businesses—to bear a public burden
10
      by entirely eviscerating Plaintiffs’ ability to operate their respective businesses.
11
             61.      Defendants’ Orders are in violation of 42 U.S.C. Section 1983, as is the
12
      enforcement of these Orders by Defendants Villanueva, Ayub, Barnes and Bianco (“County
13
      Sheriffs”), which should be enjoined under Section 1983, due to the following
14
      circumstances:
15
                   a. The Orders plainly violate the Due Process and Equal Protection Clauses of
16
                      the 5th and 14th Amendments in that they unconstitutionally and disparately
17
                      apply one set of rules to businesses arbitrarily deemed “Essential” versus all
18
                      other businesses (such as Plaintiffs’) that are deemed “Non-Essential”, which
19
                      must close pursuant to the Orders. Plaintiffs aver that ALL businesses in the
20
                      State of California are “Essential” to the health, welfare and well-being of its
21
                      citizens, and that the general health outcome sought through the passage of
22
                      these Orders (i.e. lowering the curve of the Wuhan Coronavirus) could be
23
                      accomplished through less restrictive means.
24
                   b. The Orders effectively amount to an impermissible “partial” or “complete”
25
                      taking in violation of the Takings Clause of the Fifth Amendment of the U.S.
26
                      Constitution in that the prohibition of Plaintiffs’ operation of their “Non-
27
                      Essential” businesses constitutes a regulatory taking of private property, for
28
                                                   - 19 -
Case 2:20-cv-03789-CBM-MAA Document 1 Filed 04/24/20 Page 20 of 37 Page ID #:20



 1
                      public purpose, without providing just compensation therefor. Furthermore,
 2
                      the Orders violates the Takings Clause of the Fifth Amendment in that the
 3
                      complete prohibition on the business operations of “Non-Essential”
 4
                      businesses constitutes an irrational, arbitrary, and capricious law bearing no
 5
                      rational basis to any valid government interest. The notion that the
 6
                      government-ordered shutdown of “Non-Essential” businesses (such as
 7
                      Plaintiffs’) is absolutely necessary in curbing the spread of the Wuhan
 8
                      Coronavirus constitutes an unconstitutional infringement on Plaintiffs’ civil
 9
                      rights and liberties to operate in a free-market economy. As national and
10
                      statewide data has recently suggested, the economic impact of the mandatory,
11
                      unconstitutional closures of “Non-Essential” businesses has had an
12
                      unnecessarily devastating and unprecedented crippling effect on local and
13
                      state economies. ALL businesses are ‘essential’ and necessary to the
14
                      maintenance of the health, welfare and prosperity of California’s citizens.
15
                   c. The Orders further violate the substantive and procedural due process clauses
16
                      of the Fifth and Fourteenth Amendments to the U.S. Constitution.
17
                   d. The Orders further violate Article 1 Sections 1, 7 and 19 of the California
18
                      Constitution.
19
             62.      Defendants’ Orders are not “narrowly tailored” to further any compelling
20    governmental interest. Defendants have granted numerous special exemptions to their bans
21    on public gatherings and conduct, including for purportedly “Essential” businesses and
22    activities, provided that social distancing practices are observed. Since these gatherings
23    may be permitted, there can be no doubt that Defendants may, and therefore must, permit
24    Plaintiffs to engage in equivalent business activities provided that Plaintiffs also adhere to
25    the social distancing guidelines currently in place.
26           63.      Unless and until injunctive relief is granted, Plaintiffs will continue to suffer
27    irreparable harm for which they are left without an adequate remedy at law, in that they are
28    subject to criminal cases (i.e. misdemeanor citations and fines) based on the enforcement of
                                                   - 20 -
Case 2:20-cv-03789-CBM-MAA Document 1 Filed 04/24/20 Page 21 of 37 Page ID #:21



 1
      the Orders by the County Sheriffs. For example, Defendant Newsom has made it a point to
 2
      “prosecute” and “fine” all non-conforming “Non-Essential” businesses that refuse to close
 3
      their doors and shut down their lawful business operations during this pandemic.
 4
                                     FIRST CLAIM FOR RELIEF
 5
                            VIOLATION OF THE FIFTH AMENDMENT
 6
                            Right to travel as enforced by 42 U.S.C. § 1983
 7
                                  (By Plaintiffs against All Defendants)
 8
             64.    Plaintiffs incorporate herein by reference each and every allegation contained
 9
      in the preceding paragraphs of this Complaint as though fully set forth herein.
10
             65.    While not explicitly defined in the U.S. Constitution, the Supreme Court has
11
      “acknowledged that certain unarticulated rights are implicit in enumerated guarantees. …
12
      Yet these important but unarticulated rights [association, privacy, presumed innocent, etc.]
13
      have nonetheless been found to share constitutional protection in common with explicit
14
      guarantees.” Richmond Newspapers, Inc. v. Virginia, 448 U.S. 555, 579-580 (1980).
15
             66.    “The right to travel is a part of the liberty of which the citizen cannot be
16
      deprived without the due process of law under the Fifth Amendment.” Kent v. Dulles, 357
17
      U.S. 116, 127 (1958).
18
             67.    Courts have found that “[f]reedom of movement is kin to the right of
19
      assembly and to the right of association. These rights may not be abridged. Aptheker v.
20
      Secretary of State, 378 U.S. 500, 520 (1964).
21
             68.    The Supreme Court has found that this right to travel includes in state, intra
22
      state, or foreign travel. See e.g. Kent v. Dulles, 357 U.S. at 126 “Freedom of movement
23
      across frontiers in either direction, and inside frontiers as well, was a part of our heritage.”
24
             69.    The reason that the right to travel is fundamental is because “[f]reedom of
25
      movement, at home and abroad, is important for job and business opportunities – for
26
      cultural, political, and social activities – for all the commingling which gregarious man
27
      enjoys.” Aptheker, 378 U.S. at 519-520 (1964). See also Kent, 357 U.S. at 126 where
28
                                                   - 21 -
Case 2:20-cv-03789-CBM-MAA Document 1 Filed 04/24/20 Page 22 of 37 Page ID #:22



 1
      “[t]ravel abroad, like travel within the country, may be necessary for a livelihood. It may be
 2
      as close to the heart of the individual as the choice of what he eats, or wears, or reads.
 3
      Freedom of movement is basic in our scheme of values.”
 4
             70.    Even though we are in a state of emergency and people may abuse the right to
 5
      travel, citizens do not lose their Constitutional rights. See Aptheker, 378 U.S. at 520 “Those
 6
      with the right of free movement use it at times for mischievous purposes. But that is true of
 7
      many liberties we enjoy. We nevertheless place our faith in them, and against restraint,
 8
      knowing that the risk of abusing liberty so as to give rise to punishable conduct is part of
 9
      the price we pay for this free society.”
10
             71.    When a government practice restricts fundamental rights like the right to
11
      travel, it is subject to “strict scrutiny” and can be justified only if it furthers a compelling
12
      government purpose, and, even then, only if no less restrictive alternative is available. See,
13
      e.g. Memorial Hospital v. Maricopa County, 415 U.S. 250, 257-258 (1974); Dunn v.
14
      Blumstein, 405 U.S. 330, 339-341 (1972); Shapiro v. Thompson, 394 U.S. 618, 89 (1969),
15
      Maher v. Roe, 432 U.S. 464, 488 (1977).
16
             72.    Both Defendant Newsom’s Executive Order and the County Orders
17
      (collectively as the “Orders”) mandate that Plaintiffs stay at home and shut down their
18
      “Non-Essential” businesses.
19
             73.    Requiring Plaintiffs to abstain from conducting business operations, even
20
      those in compliance with the CDC’s social distancing guidelines, violates Plaintiffs’
21
      Constitutional right to travel.
22
             74.    Unless enjoined, Defendants will act under color of state law to deprive
23
      Plaintiffs of their right to travel as protected by the Due Process Clause.
24
             75.    Plaintiffs have no adequate remedy at law and will suffer serious and
25
      irreparable harm to their constitutional rights unless Defendants are enjoined from
26
      implementing and enforcing the Orders.
27
             76.    Pursuant to 42 U.S.C. §§ 1983 and 1988, Plaintiffs are entitled to declaratory
28    relief and temporary, preliminary, and permanent injunctive relief invalidating and
                                                  - 22 -
Case 2:20-cv-03789-CBM-MAA Document 1 Filed 04/24/20 Page 23 of 37 Page ID #:23



 1    restraining enforcement of the Orders.
 2
             77.    Plaintiffs found it necessary to engage the services of private counsel to
 3    vindicate their rights under the law. Plaintiffs are therefore entitled to an award of
 4    attorneys’ fees pursuant to 42 U.S.C. § 1988.
 5                                 SECOND CLAIM FOR RELIEF
 6             DUE PROCESS CLAUSE OF THE FOURTEENTH AMENDMENT
 7                               (By Plaintiffs against All Defendants)
 8           78.    Plaintiffs incorporate herein by reference each and every allegation contained
 9    in the preceding paragraphs of this Complaint as though fully set forth herein.
10           79.    Plaintiffs have a fundamental property interest in conducting lawful business
11    activities that are protected by the Due Process Clause of the Fourteenth Amendment.
12           80.    The Orders and Defendants’ enforcement thereof, violate Plaintiffs’
13    substantive due process rights secured by the Fourteenth Amendment to the U.S.
14    Constitution. Under the Due Process Clause of the Fourteenth Amendment, no State shall
15    “deprive any person of life, liberty, or property, without due process of law.” The
16    fundamental liberties protected by this Clause include most of the rights enumerated in the

17    Bill of Rights. See Duncan v. Louisiana, 391 U.S. 145, 147–149 (1968). In addition, these

18    liberties extend to certain personal choices central to individual dignity and autonomy,

19    including intimate choices that define personal identity and beliefs. See, e.g., Eisenstadt v.
      Baird, 405 U.S. 438, 453 (1972); Griswold v. Connecticut, 381 U.S. 479, 484–486 (1965).
20
             81.    Defendants’ Orders, which expressly deprive Plaintiffs of their rights and
21
      liberties in lawfully operating their businesses by ordering the closure of “Non-Essential”
22
      businesses, did not afford Plaintiffs with a constitutionally adequate hearing to present their
23
      case for their businesses to not be shut down. At a minimum, Plaintiffs aver that they
24
      should have been able to decide for themselves whether to “shut down” if their businesses /
25
      business models were not equipped to properly deal with health and safety guidelines issues
26
      by the federal and California state governments in connection with the COVID-19 crisis.
27
             82.    Defendants failed to comply with the procedural and substantive
28
                                                 - 23 -
Case 2:20-cv-03789-CBM-MAA Document 1 Filed 04/24/20 Page 24 of 37 Page ID #:24



 1
      requirements of the U.S. Constitution in connection with Plaintiffs rights and liberties as
 2
      they relate to their respective properties / businesses, which would have given Plaintiffs a
 3
      meaningful opportunity to respond to the proposed Orders and explain how and why they
 4
      were so deeply flawed and unconstitutional as applied to Plaintiffs.
 5
             83.    Because Defendants’ decisions in issuing their Orders were made in reliance
 6
      on procedurally deficient and substantively unlawful processes, Plaintiffs were directly and
 7
      proximately deprived of their property, and consequently, their ability to lawfully operate
 8
      their businesses without unconstitutional government overreach.
 9
             84.    Because Defendants’ decisions were made in reliance upon an arbitrary and
10
      capricious interpretation of the California Constitution and related laws and statutes with
11
      respect to their ability to order the State-wide “closure” of all “Non-Essential” businesses,
12
      Plaintiffs were directly and proximately deprived of their property rights absent substantive
13
      due process of law, in violation of the Fourteenth Amendment to the U.S. Constitution.
14
             85.    Plaintiffs have no adequate remedy at law and will suffer serious and
15
      irreparable harm to their constitutional rights unless Defendants are enjoined from
16    implementing and enforcing the Orders.
17           86.    Pursuant to 42 U.S.C. §§ 1983 and 1988, Plaintiffs are entitled to declaratory
18    relief and temporary, preliminary, and permanent injunctive relief invalidating and
19    restraining enforcement of the Orders.
20           87.    Plaintiffs found it necessary to engage the services of private counsel to
21    vindicate their rights under the law. Plaintiffs are therefore entitled to an award of
22    attorneys’ fees pursuant to 42 U.S.C. § 1988.

23                                 THIRD CLAIM FOR RELIEF

24    VIOLATION OF THE EQUAL PROTECTION CLAUSE OF THE FOURTEENTH

25                                          AMENDMENT

26                               (By Plaintiffs against All Defendants)

27           88.    Plaintiffs incorporate herein by reference each and every allegation contained

28    in the preceding paragraphs of this Complaint as though fully set forth herein.
                                                 - 24 -
Case 2:20-cv-03789-CBM-MAA Document 1 Filed 04/24/20 Page 25 of 37 Page ID #:25



 1
             89.    At its core, the Equal Protection Clause of the 14th Amendment to the U.S.
 2
      Constitution functions as a constitutional guarantee that no person or group will be denied
 3
      the protection under the law that is enjoyed by similar persons or groups. In other words,
 4
      persons similarly situated must be similarly treated. Equal protection is extended when the
 5
      rules of law are applied equally in all like cases and when persons are exempt from
 6
      obligations greater than those imposed upon others in like circumstances.
 7
             90.    The Orders and Defendants’ enforcement thereof violate the Fourteenth
 8
      Amendment, both facially and as-applied to Plaintiffs. The Fourteenth Amendment of the
 9    Constitution provides that “[n]o State shall . . . deny to any person within its jurisdiction the
10    equal protection of the laws.” Equal protection requires the state to govern impartially—not
11    draw arbitrary distinctions between businesses based solely on differences that are
12    irrelevant to a legitimate governmental objection.
13           91.    Defendants have intentionally and arbitrarily categorized California
14    businesses and conduct as either “Essential” or “Non-Essential.” Those businesses
15    classified as “Essential,” or as participating in “essential services”, are permitted to go

16    about their business and activities provided certain social distancing practices are employed.

17    Those classified as “Non-essential,” or as engaging in Non-essential activities, are required

18    to shut down and have their workers stay in their residences, unless it becomes necessary
      for them to leave for one of the enumerated “Essential” activities.
19
             92.    Strict scrutiny under the Equal Protection Clause applies where, as here, the
20
      classification impinges on a fundamental right, including the right to due process and the
21
      right to travel (both interstate and intrastate), among others.
22
             93.    Defendants     cannot    satisfy   strict   scrutiny,   because   their   arbitrary
23
      classifications are not narrowly tailored measures that further compelling government
24
      interests, for the reasons stated above.
25
             94.    Plaintiffs have no adequate remedy at law and will suffer serious and
26
      irreparable harm to their constitutional rights unless Defendants are enjoined from
27    implementing and enforcing the Orders.
28           95.    Pursuant to 42 U.S.C. §§ 1983 and 1988, Plaintiffs are entitled to declaratory
                                                  - 25 -
Case 2:20-cv-03789-CBM-MAA Document 1 Filed 04/24/20 Page 26 of 37 Page ID #:26



 1    relief and temporary, preliminary, and permanent injunctive relief invalidating and
 2
      restraining enforcement of the Orders.
 3           96.    Plaintiffs found it necessary to engage the services of private counsel to
 4    vindicate their rights under the law. Plaintiffs are therefore entitled to an award of
 5    attorneys’ fees pursuant to 42 U.S.C. § 1988.
 6                                  FOURTH CLAIM FOR RELIEF
 7        VIOLATION OF THE TAKINGS CLAUSE OF THE FIFTH AMENDMENT
 8                                (By Plaintiffs against All Defendants)
 9           97.    Plaintiffs incorporate herein by reference each and every allegation contained
10    in the preceding paragraphs of this Complaint as though fully set forth herein.
11           98.    The Supreme Court has long held that “the Fifth Amendment…was designed
12    to bar Government from forcing people alone to bear public burdens which, in all fairness
13    and justice, should be borne by the public as a whole.” See Armstrong v. United
14    States (1960) 364 U.S. 40, 49.
15           99.    The California Supreme Court has found that “While the police power is very
16    broad in concept, it is not without restrictions in relation to the taking of damaging of
17    property. When it passes beyond proper bounds in its invasion of property rights, it in
18    effect comes within the purview of the law of eminent domain and its exercise requires
19    compensation.” House v. Los Angeles County Flood Control Dist., 25 Cal.2d 384 (1944).
20    (Emphasis added). The House Court went on to specifically list four (4) examples when a
21    taking was not eligible for compensation: (1) destroying a building in front of a fire so as
22    to create a fire break, (2) destroying a diseased animal, (3) rotten fruit or (4) infected trees.
23           100.   In this case, none of examples apply to Plaintiffs’ situation. Defendants’
24    Orders mandated that because Plaintiffs were “Non-Essential” businesses, they were
25    required to “shut down” and cease all operations as a means to help curb the spread of
26    COVID-19. Such a mandate completely and unconstitutionally deprived Plaintiffs of all
27    economically beneficial use of their businesses without just compensation.
28           101.   While the “police power” is inherent in a sovereign government and is
                                                   - 26 -
Case 2:20-cv-03789-CBM-MAA Document 1 Filed 04/24/20 Page 27 of 37 Page ID #:27



 1
      reserved for the States in the 10th Amendment to the U.S. Constitution, it is not without
 2
      constitutional limits. See Euclid v. Ambler Realty Company, 272 U.S. 365 (1926) (holding
 3
      that local governments may protect the general welfare through the enactment of residential
 4
      zoning ordinances). In California specifically, the Constitution directly gives this power to
 5
      cities and counties. As such, these agencies (such as the County Defendants) have the
 6
      power and authority to make and enforce laws to protect public health and safety to the
 7
      extent that they do not conflict with CA state laws. See Cal. Const. Article XI Section
 8
      7; Miller v. Board of Public Works, 195 Cal. 477 (1925). However, a government’s “police
 9
      power” in this area is restricted by Constitutional considerations, including the 5th
10
      Amendment’s “Takings Clause”, as well as Due process and Equal Protection.
11
             102.   Defendants’ Orders and the enforcement thereof has caused both a complete
12
      and total regulatory and physical taking of Plaintiffs’ property without just compensation in
13
      violation of the Takings Clause of the Fifth Amendment to the U.S. Constitution. At a
14
      minimum, the effect of Defendants’ Orders constitutes a “partial” taking under the Penn-
15
      Central three-factor test. See Penn Central Trans. Co. v. City of New York , 438 U.S. 104, 124
16
      (1978). As a result, Defendants’ blatant violation of the Takings Clause of the 5th
17
      Amendment has caused proximate and legal harm to Plaintiffs.
18
             103.   Plaintiffs have no adequate remedy at law and will suffer serious and
19
      irreparable harm to their constitutional rights unless Defendants are enjoined from
20    implementing and enforcing the Orders.
21           104.   Pursuant to 42 U.S.C. §§ 1983 and 1988, Plaintiffs are entitled to declaratory
22    relief and temporary, preliminary, and permanent injunctive relief invalidating and
23    restraining enforcement of the Orders.
24           105.   Plaintiffs found it necessary to engage the services of private counsel to
25    vindicate their rights under the law. Plaintiffs are therefore entitled to an award of
26    attorneys’ fees pursuant to 42 U.S.C. § 1988.

27
28
                                                 - 27 -
Case 2:20-cv-03789-CBM-MAA Document 1 Filed 04/24/20 Page 28 of 37 Page ID #:28



 1
                                       FIFTH CLAIM FOR RELIEF
 2
                      VIOLATION OF THE CALIFORNIA CONSTITUTION
 3
                               Right to Liberty (Cal. Const. Art. 1, § 1)
 4
                                     (By Plaintiffs against All Defendants)
 5
             106.   Plaintiff incorporates herein by reference each and every allegation contained
 6
      in the preceding paragraphs of this Complaint as though fully set forth herein.
 7
             107.   Since 1879, the California Constitution has provided intrinsic and unalienable
 8
      rights and liberties to its citizens. Chief among those rights and liberties are those found in
 9
      Article 1 of the California Constitution. Article 1, Sections 1 of the California Constitution
10
      provides, in pertinent part:
11
             Article 1, Section1:
12
             All people are by nature free and independent and have inalienable rights. Among
13
             these are enjoying and defending life and liberty, acquiring, possessing, and
14
             protecting property, and pursuing and obtaining safety, happiness, and privacy.
15
             108.   Defendants’ Orders have not only interfered with Plaintiffs’ rights and
16
      liberties as set forth under Article 1, Sections 1, 7, and 19 of the California Constitution, but
17
      have further deprived them of the use, enjoyment and ability to operate their respective
18
      businesses on account of a discriminatory classification as “Non-Essential” businesses.
19
             109.   Defendants’ Orders have proximately and legally caused tremendous
20
      financial harm not just to Plaintiffs businesses, but to the entire California economy, which
21
      will continue to have deleterious effects unless and until Defendants are enjoined by this
22
      Court from enforcing their respective Orders.
23
             110.   California courts have held that Public Health Officials’ authority over the
24    rights of personal liberty is limited. Before exercising their full powers to quarantine, there
25    must be “reasonable grounds [] to support the belief that the person so held is infected.” Ex
26    parte Martin, 83 Cal. App. 2d 164 (1948). Public Health Officials must be able to show
27    “probable cause to believe the person so held has an infectious disease …” Id.
28
                                                    - 28 -
Case 2:20-cv-03789-CBM-MAA Document 1 Filed 04/24/20 Page 29 of 37 Page ID #:29



 1           111.   California courts found that Public Health Officials could not quarantine 12
 2
      blocks of San Francisco Chinatown because of nine (9) deaths due to bubonic plague. See
 3    Jew Ho v. Williamson, 103 F. 10 (C.C. Cal. 1900), and Wong Wai v. Williamson, 103 F. 1
 4    (C.C. Cal. 1900).
 5           112.   The court found it “purely arbitrary, unreasonable, unwarranted, wrongful,
 6    and oppressive interference with the personal liberty of complainant” who had “never had
 7    or contracted said bubonic plague; that he has never been at any time exposed to the danger
 8    of contracting it, and has never been in any locality where said bubonic plague, or any
 9    germs of bacteria thereof, has or have existed”. Jew Ho, 103 F. 10 (C.C. Cal. 1900).

10           113.   California courts have found that “a mere suspicion [of a contagious disease],

11    unsupported by facts giving rise to reasonable or probable cause, will afford no justification

12    at all for depriving persons of their liberty and subjecting them to virtual imprisonment
      under a purported order of quarantine.” Ex parte Arta, 52 Cal. App. 380, 383 (1921)
13
      (emphasis added).
14
             114.   In Jew Ho v. Williamson, 103 F. 10 (C.C. Cal. 1900), and Wong Wai v.
15
      Williamson, 103 F. 1 (CC Cal. 1900), the California courts found that there were more than
16
      15,000 people living in the twelve blocks of San Francisco Chinatown who were to be
17
      quarantined. The courts found it unreasonable to shut down the ability of over 15,000
18
      people to make a living because of nine deaths. This was one death for every 1,666
19
      inhabitants of Chinatown.
20
             115.   Requiring Plaintiffs to abstain from conducting lawful business in the State of
21    California, despite other compliance measures being taken to satisfy the public health
22    interests at stake, violates their California Constitutional liberty rights.
23           116.   Plaintiffs have no adequate remedy at law and will suffer serious and
24    irreparable harm to their constitutional rights unless Defendants are enjoined from
25    implementing and enforcing the Orders.
26           117.   Plaintiffs have found it necessary to engage the services of private counsel to
27    vindicate their rights under the law. Plaintiffs are therefore entitled to an award of attorney
28    fees and costs pursuant to California Code of Civil Procedure Section 1021.5.
                                                   - 29 -
Case 2:20-cv-03789-CBM-MAA Document 1 Filed 04/24/20 Page 30 of 37 Page ID #:30



 1
                                     SIXTH CLAIM FOR RELIEF
 2
                     VIOLATION OF THE CALIFORNIA CONSTITUTION
 3
                              Right to Liberty (Cal. Const. Art. 1, § 7)
 4
                                 (By Plaintiffs against All Defendants)
 5
             118.   Plaintiff incorporates herein by reference each and every allegation contained
 6    in the preceding paragraphs of this Complaint as though fully set forth herein.
 7           119.   Article 1, Section 7 of the California Constitution provides, in pertinent part:
 8           Article 1, Section 7:
 9           (a) A person may not be deprived of life, liberty, or property without due process of
10               law or denied equal protection of the laws; provided, that nothing contained
11               herein or elsewhere in this Constitution imposes upon the State of California or
12               any public entity, board, or official any obligations or responsibilities which
13               exceed those imposed by the Equal Protection Clause of the 14th Amendment to
14               the United States Constitution with respect to the use of pupil school assignment
15               or pupil transportation. In enforcing this subdivision or any other provision of
16               this Constitution, no court of this State may impose upon the State of California
17               or any public entity, board, or official any obligation or responsibility with
18               respect to the use of pupil school assignment or pupil transportation, (1) except
19               to remedy a specific violation by such party that would also constitute a
20               violation of the Equal Protection Clause of the 14th Amendment to the United
21               States Constitution, and (2) unless a federal court would be permitted under
22               federal decisional law to impose that obligation or responsibility upon such party
23               to remedy the specific violation of the Equal Protection Clause of the 14th
24               Amendment of the United States Constitution.
25           120.   California’s constitutional guarantee of equal protection and the Fourteenth
26    Amendment’s guarantee of equal protection are substantially equivalent and analyzed in
27    similar fashion. Kenneally v. Medical Board, 27 Cal.App.4th 489 (App. 2 Dist. 1994).
28
                                                 - 30 -
Case 2:20-cv-03789-CBM-MAA Document 1 Filed 04/24/20 Page 31 of 37 Page ID #:31



 1           121.   In addition, California’s constitutional guaranty of equal protection under
 2
      Article 1 Section 7 of the California Constitution has been judicially defined to mean that
 3    no person or class of persons shall be denied the same protection of the laws which is
 4    enjoyed by other persons or other classes in like circumstances in their lives, liberty and
 5    property and in their pursuit of happiness. People v. Romo, 14 Cal.3d 189 (1975); Gray v.
 6    Whitmore, 17 Cal.App.3d 1 (1971).
 7           122.   Requiring Plaintiffs to abstain from conducting lawful business in the State of
 8    California, despite other compliance measures being taken to satisfy the public health
 9    interests at stake, violates their California Constitutional liberty rights.

10           123.   Plaintiffs have no adequate remedy at law and will suffer serious and

11    irreparable harm to their constitutional rights unless Defendants are enjoined from

12    implementing and enforcing the Orders.
             124.   Plaintiffs have found it necessary to engage the services of private counsel to
13
      vindicate their rights under the law. Plaintiffs are therefore entitled to an award of attorney
14
      fees and costs pursuant to California Code of Civil Procedure Section 1021.5.
15
                                   SEVENTH CLAIM FOR RELIEF
16
                      VIOLATION OF THE CALIFORNIA CONSTITUTION
17
                              Right to Liberty (Cal. Const. Art. 1, § 19)
18
                                   (By Plaintiffs against All Defendants)
19
             125.   Plaintiff incorporates herein by reference each and every allegation contained
20
      in the preceding paragraphs of this Complaint as though fully set forth herein.
21
             126.   Article 1, Section 19 of the California Constitution provides, in pertinent part:
22
             Article 1, Section 19:
23
             (a) Private property may be taken or damaged for a public use and only when just
24
                 compensation, ascertained by a jury unless waived, has first been paid to, or into
25
                 court for, the owner. The Legislature may provide for possession by the
26
                 condemnor following commencement of eminent domain proceedings upon
27
                 deposit in court and prompt release to the owner of money determined by the
28
                                                   - 31 -
Case 2:20-cv-03789-CBM-MAA Document 1 Filed 04/24/20 Page 32 of 37 Page ID #:32



 1
                 court to be the probable amount of just compensation.
 2
             127.      California courts have routinely held that the California Constitution provides
 3
      just compensation to property owners when their land is taken for public use because the
 4
      law seeks to bar the government from forcing some people alone to bear public burdens
 5
      which, in all fairness and justice, should be borne by the public as a whole. Jefferson Street
 6
      Ventures, LLC v. City of Indio, 236 Cal.App.4th 1175 (App. 4 Dist. 2015).
 7
             128.      Moreover, the principle behind the concept of just compensation for property
 8
      taken for public use is to put the owner in as good a position pecuniarily as he or she would
 9
      have occupied if his or her property had not been taken. City of Carlsbad v. Rudvalis, 109
10
      Cal.App.4th 667 (App. 4 Dist. 2003).
11
             129.      Finally, the constitutional guarantee of just compensation for property taken
12
      by the government is not only intended to protect the landowner (or business owner), but it
13
      also protects the public by limiting its liability to losses that can fairly be attributed to the
14
      taking. Emeryville Redevelopment v. Harcros Pigments, Inc., 101 Cal.App.4th 1083 (App.
15
      1 Dist. 2002).
16
             130.      Requiring Plaintiffs to abstain from conducting lawful business in the State of
17
      California, despite other compliance measures being taken to satisfy the public health
18    interests at stake, violates their California Constitutional liberty rights.
19           131.      Plaintiffs have no adequate remedy at law and will suffer serious and
20    irreparable harm to their constitutional rights unless Defendants are enjoined from
21    implementing and enforcing the Orders.
22           132.      Plaintiffs have found it necessary to engage the services of private counsel to
23    vindicate their rights under the law. Plaintiffs are therefore entitled to an award of attorney
24    fees and costs pursuant to California Code of Civil Procedure Section 1021.5.

25    ///

26    ///

27    ///

28    ///
                                                   - 32 -
Case 2:20-cv-03789-CBM-MAA Document 1 Filed 04/24/20 Page 33 of 37 Page ID #:33



 1
                                   EIGHTH CLAIM FOR RELIEF
 2
                            VIOLATION OF CAL. GOV. CODE § 8572
 3
                           Commandeering Private Property or Personnel
 4
                               (By Plaintiffs against Defendant Newsom)
 5
             133.   Plaintiff incorporates herein by reference each and every allegation contained
 6    in the preceding paragraphs of this Complaint as though fully set forth herein.
 7           134.   The State of California’s Government Code Title 2, Chapter 7, Article 3,
 8    Section 8572, reads, in pertinent part:
 9
                    In the exercise of the emergency powers hereby vested in him during a state
10                  of war emergency or state of emergency, the Governor is authorized to
                    commandeer or utilize any private property or personnel deemed by him
11
                    necessary in carrying out the responsibilities hereby vested in him as Chief
12                  Executive of the state and the state shall pay the reasonable value thereof.
                    (Emphasis added).
13
             135.   On March 4, 2020, and in response to the threat of the spread of COVID-19
14
      throughout California’s communities, Defendant Newsom issued a “State of Emergency”.
15
             136.   On March 17, 2020, Defendant Newsom subsequently issued Executive
16
      Order N-33-20 on March 19, 2020 (“Executive Order”), which, among other things,
17
      mandated that “all individuals living in the State of California” were to “stay home or at
18
      their place of residence except as needed to maintain continuity of operations of the federal
19
      critical infrastructure sectors at outlined at https://www.cisa.gov/identifying-critical-
20
      infrastructure-during-covid-19.”
21
             137.   Defendant Newsom’s Executive Order went on to acknowledge that the
22
      federal government had “identified 16 critical infrastructure sectors (discussed herein)
23
      whose assets, systems, and networks, whether physical or virtual, are considered so vital to
24
      the United States that their incapacitation or destruction would have a debilitating effect on
25
      security, economic security, public health or safety, or any combination thereof” such that
26
      Defendant Newsom ordered that “Californians working in these 16 critical infrastructure
27
      sectors continue their work because of the importance of these sectors to Californians’
28
                                                 - 33 -
Case 2:20-cv-03789-CBM-MAA Document 1 Filed 04/24/20 Page 34 of 37 Page ID #:34



 1
      health and well-being.”
 2
             138.   Further, Defendant Newsom declared that “this Order is being issued to
 3
      protect the public health of Californians” and that “our goal is simple, we want to bend the
 4
      curve, and disrupt the spread of the virus.” Thereafter, Defendant Newsom directed the
 5
      Office of Emergency Services to “take all necessary steps to ensure compliance with this
 6
      Order” and that the “Order shall be enforceable pursuant to California law, including, but
 7
      not limited to, Government Code section 86658.”
 8
             139.   As a result of the issuance of Defendant Newsom’s Order, California
 9
      businesses, such as those of Plaintiffs, which were not part of the 16 “critical infrastructure
10
      sectors” described above, and therefore, were deemed “Non-Essential” businesses, were
11
      effectively ordered, under penalty of fine and imprisonment, to shut down and cease doing
12
      their lawful daily business activities.
13
             140.   By virtue of his Executive Order, Defendant Newsom commandeered and
14
      utilized Plaintiffs’ “Non-Essential” businesses for the purpose of slowing the spread of
15
      COVID-19. To date, however, the State of California has not paid Plaintiffs the “reasonable
16
      value thereof” in exchange for Defendant Newsom’s commandeering and utilization of
17
      Plaintiffs’ “Non-Essential” businesses.
18
             141.   Plaintiffs have found it necessary to engage the services of private counsel to
19
      vindicate their rights under Cal. Gov. Code § 8572. Plaintiffs are therefore entitled to an
20
      award of attorney fees and costs pursuant to California C.C.P. Section 1021.5.
21
                                         REQUESTED RELIEF
22
             WHEREFORE, Plaintiffs requests that this Court:
23
             (1) Issue a declaratory judgment with the following:
24
25    8
        Which provides that: “Any person who violates any of the provisions of this chapter or
26    who refuses or willfully neglects to obey any lawful order or regulation promulgated or
      issued as provided in this chapter, shall be guilty of a misdemeanor and, upon conviction
27    thereof, shall be punishable by a fine of not to exceed one thousand dollars ($1,000) or by
28    imprisonment for not to exceed six months or by both such fine and imprisonment.”

                                                 - 34 -
Case 2:20-cv-03789-CBM-MAA Document 1 Filed 04/24/20 Page 35 of 37 Page ID #:35



 1
                 a. Declaration that Defendant Newsom’s March 19, 2020 “Executive Order
 2
                    N-33-20” (“Executive Order”) is null and void, of no effect, as:
 3
                        i. unconstitutional under the Fifth Amendment;
 4
                       ii. unconstitutional under the Fourteenth Amendment;
 5
                      iii. arbitrary and capricious, an abuse of discretion, or otherwise not in
 6
                           accordance with the U.S. and/or California Constitutions;
 7
                      iv. contrary to constitutional right, power, privilege, or immunity in
 8
                           violation of the U.S. and/or California Constitutions;
 9
                       v. in excess of statutory jurisdiction, authority, or limitations, or short
10
                           of statutory right in violation of the U.S. and/or California
11
                           Constitutions.
12
                 b. Declaration that Defendant Dr. Angell’s March 22, 2020 enumerated list
13
                    of “Essential Critical Infrastructure Workers” following Defendant
14
                    Newsom’s “Executive Order N-33-20” is null and void, of no effect, as:
15
                        i. unconstitutional under the Fifth Amendment;
16
                       ii. unconstitutional under the Fourteenth Amendment;
17
                      iii. arbitrary and capricious, an abuse of discretion, or otherwise not in
18
                           accordance with the U.S. and/or California Constitutions;
19
                      iv. contrary to constitutional right, power, privilege, or immunity in
20
                           violation of the U.S. and/or California Constitutions;
21
                       v. in excess of statutory jurisdiction, authority, or limitations, or short
22
                           of statutory right in violation of the U.S. and/or California
23
                           Constitutions.
24
                 c. Declaration that Defendant Garcetti’s March 15, 2020 “Civil Order”
25
                    (“Garcetti Order”) is null and void, of no effect, as:
26
                        i. unconstitutional under the Fifth Amendment;
27
                       ii. unconstitutional under the Fourteenth Amendment;
28
                                              - 35 -
Case 2:20-cv-03789-CBM-MAA Document 1 Filed 04/24/20 Page 36 of 37 Page ID #:36



 1
                        iii. arbitrary and capricious, an abuse of discretion, or otherwise not in
 2
                                accordance with the U.S. and/or California Constitutions;
 3
                        iv. contrary to constitutional right, power, privilege, or immunity in
 4
                                violation of the U.S. and/or California Constitutions;
 5
                         v. in excess of statutory jurisdiction, authority, or limitations, or short
 6
                                of statutory right in violation of the U.S. and/or California
 7
                                Constitutions.
 8
                 d. Declaration that Defendants Ferrer, Dr. Levin, Dr. Quick and Kaiser’s
 9
                     Orders, all issued on or about March 17, 2020 “County Orders” are null
10
                     and void, of no effect, as:
11
                         i. unconstitutional under the Fifth Amendment;
12
                         ii. unconstitutional under the Fourteenth Amendment;
13
                        iii. arbitrary and capricious, an abuse of discretion, or otherwise not in
14
                                accordance with the U.S. and/or California Constitutions;
15
                        iv. contrary to constitutional right, power, privilege, or immunity in
16
                                violation of the U.S. and/or California Constitutions;
17
                         v. in excess of statutory jurisdiction, authority, or limitations, or short
18
                                of statutory right in violation of the U.S. and/or California
19
                                Constitutions.
20
           (2) Set aside and hold unlawful Defendants’ Orders.
21
           (3) Permanently enjoin Defendants and all persons and entities in active concert or
22
                participation with Defendants, including the Defendant County Sheriffs, from
23
                enforcing the Orders.
24
           (4) Issue a TRO and a preliminary injunction preventing Defendants from
25
                enforcing or implementing their Orders until this Court decides the merits of
26
                this lawsuit.
27
28
                                                  - 36 -
Case 2:20-cv-03789-CBM-MAA Document 1 Filed 04/24/20 Page 37 of 37 Page ID #:37



 1
            (5) Permanently enjoin Defendants and all persons and entities in active concert or
 2
                 participation with Defendants from enforcing the Orders unless they are issued
 3
                 in accordance with all procedural and substantive due process requirements of
 4
                 the U.S. Constitution.
 5
            (6) Award Plaintiffs damages arising out of their Section 1983 Claims, and
 6
                 specifically under the Fifth Amendment of the U.S. Constitution and Article 1
 7
                 Section 19 of the California Constitution’s Takings Clause(s).
 8
            (7) Award Plaintiffs the reasonable value of the loss of their businesses by virtue of
 9
                 Defendant Newsom’s Executive Order pursuant to Cal. Gov. Code § 8572.
10
            (8) Award Plaintiffs their costs and reasonable attorneys’ fees incurred in this
11
                 action; and
12
            (9) Grant all other such relief as the Court may deem just and proper.
13
14
      Dated: April 23, 2020                   GERAGOS & GERAGOS, APC
15
16                                             /s/ Mark J. Geragos
                                              Mark J. Geragos, SBN 108325
17                                            Ben J. Meiselas, SBN 277412
                                              Matthew M. Hoesly, SBN 289593
18
19
                                              DHILLON LAW GROUP INC.
20
                                               /s/ Hameet K. Dhillon
21                                            Harmeet K. Dhillon, SBN 207873
                                              Mark P. Meuser, SBN 231335
22
                                              Nitoj P. Singh, SBN 265005
23
                                                        Attorneys for Plaintiffs
24
25
26                                JURY TRIAL DEMANDED
27
28
                                               - 37 -
